Judgment unanimously affirmed. Memorandum: There is no merit to the contention of defendant that County Court erred in denying *984his motion to suppress physical evidence seized after his arrest because there was no reasonable suspicion to justify the stop of his vehicle. While on patrol, the arresting officer received a radio call that defendant was driving a motor vehicle in an identified location. The officer knew defendant and knew that his driver’s license had been revoked. Furthermore, before stopping defendant’s vehicle, the officer confirmed by a computer check that defendant’s driver’s license had been revoked. Therefore, the officer had reasonable suspicion that defendant was committing aggravated unlicensed operation of a motor vehicle (see, Vehicle and Traffic Law § 511), justifying his stop of the vehicle (see, People v Sallito, 186 AD2d 766, 767, lv denied 80 NY2d 1030; People v Ceballos, 175 AD2d 315, lv denied 78 NY2d 1074). The failure of defendant to produce a driver’s, license provided the officer with probable cause to arrest him for that oifense (see, People v Watson, 177 AD2d 676, lv denied 79 NY2d 954; People v Miller, 149 AD2d 538, 541). (Appeal from Judgment of Ontario County Court, Reed, J.— Assault, 2nd Degree.) Present — Pine, J. P., Fallon, Wesley, Balio and Boehm, JJ.